DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-7 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atkinson et al. (EP3540081).
	Regarding claim 1, Atkinson et al. teaches a stave (see abstract, para [0009], [0026] and figure 4) for use in a metallurgical furnace (see abstract) comprising: a stave body (100, see abstract, para [0009], [0026] and figure 4) with a hot face (i.e. front face 102, see abstract, para [0026], [0030]-[0032], [0039]-[0040] and figures 4, 5a and 5b) on one side of the stave body; and a structured matrix (i.e. the assembly of the plurality recesses (110) and inserts (200) forming a honeycomb structure, see abstract, para [0013], [0015]-[0018], [0021], [0022], [0024], [0036]-[0043], and figures 4 and 5a) of fastened (see abstract, para [0009], [0010]-[0039] and [0101]) to the stave body and extending from the hot face (see figure 5a); wherein the structured matrix comprises: a plurality of cells (i.e. honeycomb arrangement , see para [0015]-[0018], [0021]-[0024],[0037]-[0040] and figure 5a) formed by a plurality of walls substantially perpendicular to the hot face and open on one end facing away from the hot face (see para [0072], figures 5a, 8a and 8b).  
          Regarding claim 2, Atkinson et al. teaches a stave in which the structural matrix is configured to support the flexing of the stave during thermal cycling (see abstract, para [0009]- [0011], [0036], [0039], [0094]).  
Regarding claim 3, Atkinson et al. teaches a stave in which the structural matrix is flat (see figures 4 and 5a).  
           Regarding claim 4, Atkinson et al. teaches a stave body that is a cast stave body (see figures 4 and 5a; and para [0019], [0030]).  
          Regarding claim 5, Atkinson et al. teaches a stave body that is made of copper (see para [0002], [0004], [0020]).  
         Regarding claim 6, Atkinson et al. teaches a stave in which each of the plurality of cells (i.e. the assembly of the plurality recesses (110) and inserts (200) forming a honeycomb structure, see figure 5a) is hexagonal in shape (see figure 5 and para [0015]- [0018], [0021], [0024], [0038], [0098]).  
           Regarding claim 7, Atkinson et al. teaches a stave in which each of the plurality of cells (i.e. assembly of the plurality recesses (110) and inserts (200), see figure 5a) is configured to receive a refractory material (see abstract, para [0009], [0015]- [0018], [0033] and figures 5a and 5b).        
            Regarding claim 9, Atkinson et al. teaches a stave in which the plurality of walls 
is made of a material more resistant to mechanical wear (i.e. silicon carbide, or alumina, 
see para [0015], [0084]) than the stave body (i.e. copper).  
Regarding claims 10 and 12, Atkinson et al. teaches a stave in which structural 
matrix (i.e. assembly of the plurality recesses (110) and inserts (200), see figure 5a)  
and plurality of walls of the cells are embedded in the stave body (see figures 5a and 5b).  
            Regarding claim 11, Atkinson et al. teaches a stave in which the fastening or joining of the structural matrix to the stave body includes at least welding (see para [0101]).
             Regarding claim 13, Atkinson et al. teaches a stave in which the open ends of the plurality of cells (i.e. assembly of the plurality recesses (110) and inserts (200), see figure 5a) are configured to collect and hold furnace wall accretions (see abstract, and para [0009], [0015]- [0018], [0020], [0021] for example).  
             Regarding claim 14, Atkinson et al. teaches a method of using a stave (see abstract, para [0009, [0013, and figures 4 and 5a) in metallurgical furnace (see abstract) , the steps comprising: protecting a stave body using at least one of furnace feed stock, furnace accretion, and refractory materials received (see [0009]-[0013]) into open ends of a plurality of cells (i.e. the assembly of the plurality recesses (110) and inserts (200) forming a honeycomb structure, see abstract, para [0013],[0015]-[0018],  [0021], [0022], [0024], [0036]-[0043], and figures 4 and 5a) making up a structural matrix formed by a plurality of walls (see in figure 5a the plurality recesses (110) are defined by a plurality of walls) that are fastened or attached to a hot face (i.e. front face 102, see abstract, para [0026], [0030]-[0032], [0039]-[0040] and figures 4, 5a and 5b) of the stave body (100, see abstract, para [0009], [0026] and figure 4).  
          Regarding claim 15, Atkinson et al. teaches a method, further comprising: 
receiving the at least one of furnace feed stock, furnace accretion and refractory materials into the open ends of the plurality of cells (see abstract and para [0009] for 
example).  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Atkinson et al. (EP3540081) as applied to claim 1 above and further in view of Vickress et al. (US Patent No. 10, 527,352).
	Regarding claim 8, Atkinson et al. teaches a stave in which the plurality of walls of each cell (i.e. the assembly of the plurality recesses (110) and inserts (200) forming a honeycomb structure defined by a plurality of walls, see figure 5a) of the structural matrix are made of at least steel (see para [0016], [0020], [0040]).
 	Atkinson et al. fails to teach structural matrix cells that are made of at least one of stainless steel and high nickel alloys. However, Vickress et al. teaches that materials for constructing stave cooler (see Vickress et al., abstract, column 3, line 48-column 4, line 10 and figures 22b and 2d) and its structural elements are known to include cast iron, steel, stainless steel, copper, copper alloys copper-nickel alloys or high nickel alloys such as MONEL alloys (see Vickress et al., column 5, lines 10-23, and column 6, lines 49-55). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the stave assembly of Atkinson et al. to use at least one of stainless steel and high nickel alloys to make the cells or any other structural members of the stave as taught by Vickress et al., wherein doing so would amount to a mere substitution of one material for another within the same art that would yield expected result in the Atkinson et al. stave assembly, especially since these materials have higher thermal conductivities and high melting points (see Vickress et al., column 5, lines 10-23).
	
6.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Atkinson et al. (EP3540081) in view of Vickress et al. (US Patent No. 10, 527,352).
           Regarding claim 16, Atkinson et al. teaches a stave (see abstract, para [0009], [0026] and figure 4) for a metallurgical furnace (see abstract) comprising: a cast or fabricated (i.e. machining or casting (see figures 4 and 5a; and para [0019], [0030]).  
stave body (100, see abstract, para [0009], [0026] and figure 4) with a hot face (i.e. front face 102, see abstract, para [0026], [0030]-[0032], [0039]-[0040] and figures 4, 5a and 5b) on one side of the stave body; and a structured matrix (i.e. assembly of the plurality recesses (110) and inserts (200), see figure 5a)  embedded in the stave body (see figures 5a and 5b)  and extending (see abstract and  para [0009]) from the hot face (102, see figures 4 and 5a); wherein the structured matrix comprises a plurality of cells (i.e. assembly of the plurality recesses (110) and inserts (200), see figure 5a) formed by a plurality of walls substantially perpendicular (see figure 4) to the hot face (102, see figures 4, 5a and 5b) and open on one end facing away from the hot face (102, see figures 4 and 5a).
	 Atkinson et al. also teaches a stave in which the plurality of walls of each cell (i.e. the assembly of the plurality recesses (110) and inserts (200) forming a honeycomb structure defined by a plurality of walls, see figure 5a) are made of at least steel (see para [0016], [0020], [0040]) but fails to teach a structured matrix that is made of stainless-steel and high nickel alloys. However, Vickress et al. teaches that materials for constructing stave cooler (see Vickress et al., abstract, column 3, line 48-column 4, line 10 and figures 22b and 2d) and its structural elements are known to include cast iron, steel, copper, copper alloys copper-nickel alloys or high nickel alloys such as MONEL alloys (see Vickress et al., column 5, lines 10-23, and column 6, lines 49-55). 
It would have been obvious to one of ordinary skill in the art at the time the 
invention was made to modify the stave assembly of Atkinson et al. to use at least one of stainless steel and high nickel alloys to make the cells or any other structural members of the stave as taught by Vickress et al., wherein doing so would amount to a mere substitution of one material for another within the same art that would yield expected result in the Atkinson et al. stave assembly, especially since these materials have higher thermal conductivities and high melting points (see Vickress et al., column 5, lines 10-23).	
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McDonald et al. (EP3540080), Hirata et al. (US 6,581,743), Bitzer (US 6,245,408) also cited in PTO-892.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 1733   
/SCOTT R KASTLER/Primary Examiner, Art Unit 1733